                    1    J. Scott Denko
                         Texas State Bar No. 00792457 (Admitted Pro Hac Vice)
                    2    John Marcus Bustamante
                         Texas State Bar No. 24040618 (Admitted Pro Hac Vice)
                    3    DENKO & BUSTAMANTE LLP
                         2905 San Gabriel Street, Suite 205
                    4    Austin, TX 78705
                         Telephone: (512) 580-2420
                         Facsimile: (737) 236-8343
                    5
                         denko@dcllegal.com
                         bustamante@dcllegal.com
                    6
                         Edmond “Buddy” Miller
                    7    Nevada Bar No. 3116
                         1610 Montclair Avenue, Suite C
                    8    Reno, NV 89509
                         Telephone: (775) 828-9898
                    9    Facsimile: (775) 828-9893
                         bmiller@buddymillerlaw.com
                  10
                         Counsel for Defendant, Recon Medical LLC
                  11

                  12                                UNITED STATES DISTRICT COURT
                                                         DISTRICT OF NEVADA
                  13
                         COMPOSITE RESOURCES, INC.,
                  14                                                        Case No.: 2:17-CV-01755-MMD-VCF
                                               Plaintiff,
                  15                                                     RECON MEDICAL, LLC’S UNOPPOSED
                                vs.                                                MOTION TO
                  16                                                      EXTEND JOINT PRETRIAL ORDER
                         RECON MEDICAL, LLC,                                       DEADLINE
                  17
                                               Defendant.
                                                                                   (SECOND REQUEST)
                  18

                  19            Defendant Recon Medical, LLC (“Recon Medical”) hereby respectfully moves this Court

                  20     for the entry of an Order to extend the deadline to file the Joint Pretrial Order. This motion is

                  21     unopposed by Plaintiff, Composite Resources, Inc. (“Composite”).

                  22

                  23

                         RECON MEDICAL, LLC’S UNOPPOSED MOTION TO EXTEND
Denko & Bustamante LLP
  2905 San Gabriel St.   JOINT PRETRIAL ORDER DEADLINE                                                        Page 1
       Suite 205
   Austin, TX 78705
                    1           Previously the parties submitted a stipulation in March of 2018 to extend discovery

                    2    deadlines generally, since then discovery has now closed, dispositive motions have been decided,

                    3    the pretrial settlement conference has been conducted, and one stipulated request to extend the

                    4    Joint Pretrial Order deadline was approved. Recon Medical now requests a second extension.

                         Composite does not oppose or object to this request.
                    5
                                Pursuant to LR IA 6-1 and LR 26-4, Defendant Recon Medical, for good cause as
                    6
                         discussed below, hereby moves the court to extend the Joint Pretrial Order deadline, presently
                    7
                         set in this matter on November 1, 2019, to November 22, 2019.
                    8
                         A. Good Cause Exists for the Requested Extension in this Patent Litigation
                    9
                                The Joint Pretrial Order deadline is presently set for November 1, 2019. (ECF No. 165.)
                  10
                         It has been determined that with commitments and deadlines in other matters, it will be very
                  11
                         difficult to meet this deadline despite the parties’ diligence. This particularly true in light of the
                  12
                         nature of this case: a patent case involving fifty asserted claims of infringement by Composite
                  13
                         reaching across three patents; concomitant claims of invalidity and inequitable conduct
                  14
                         forwarded by Recon; damages issues relating to the Court’s findings of trademark infringement
                  15
                         and unfair competition; and an unfair trade practices claim pursuant to the South Carolina Unfair
                  16
                         Trade Practices Act. The parties have been working diligently to meet the current deadline,
                  17
                         having exchanged deposition designations and Composite having provided a draft of the Pretrial
                  18     Order today. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)
                  19     (noting the primacy of diligence in determining good cause). Accordingly, extending the Joint

                  20     Pretrial Order deadline will conserve the resources of Recon Medical and allow counsel to

                  21     provide the Court a superior pretrial order, serve the Court’s purposes under Federal Rule of

                  22

                  23

                         RECON MEDICAL, LLC’S UNOPPOSED MOTION TO EXTEND
Denko & Bustamante LLP
  2905 San Gabriel St.   JOINT PRETRIAL ORDER DEADLINE                                                            Page 2
       Suite 205
   Austin, TX 78705
                         Case 2:17-cv-01755-MMD-VCF Document 166 Filed 10/24/19 Page 3 of 6



                    1    Civil Procedure 1 as well as judicial efficiency, and will not delay or otherwise impact the trial

                    2    date as no trial date has been set. Further, the Plaintiff does not oppose or object to the motion.

                    3    B. Proposed Deadlines

                    4           1. Pretrial Order Cut-Off Date:

                                Current Deadline: November 1, 2019
                    5
                                Proposed: November 22, 2019
                    6
                         C. Conclusion
                    7
                                Recon Medical respectfully submits that good cause exists for an extension of the Joint
                    8
                         Pretrial Order deadline as stated herein, and it is not sought for purposes of undue delay. Further,
                    9
                         the extension sought will not impact the trial as a trial date has not yet been set. Accordingly,
                  10
                         Recon Medical respectfully request that the Court extend the Joint Pretrial Order deadline as
                  11
                         requested above. The Plaintiff does not oppose or object to the motion.
                  12

                  13

                  14

                  15                                                  ORDER

                  16     IT IS SO ORDERED.

                  17            The Parties’ Joint Pretrial Order deadline is extended to November 22, 2019.

                  18     Dated this ___           October
                                    24thday of ________________, 2019.

                  19

                  20                                                    UNITED STATES JUDGE

                  21

                  22

                  23

                         RECON MEDICAL, LLC’S UNOPPOSED MOTION TO EXTEND
Denko & Bustamante LLP
  2905 San Gabriel St.   JOINT PRETRIAL ORDER DEADLINE                                                           Page 3
       Suite 205
   Austin, TX 78705
                    1

                    2    Dated: October 24, 2019              Respectfully submitted,

                    3                                          /s/ John M. Bustamante
                                                              J. Scott Denko
                    4                                         State Bar No. 00792457
                                                              denko@dcllegal.com
                                                              John M. Bustamante
                    5
                                                              State Bar No. 24040618
                                                              butstamante@dcllegal.com
                    6
                                                              DENKO & BUSTAMANTE LLP
                                                              2905 San Gabriel Street, Suite 205
                    7                                         Austin, Texas 78704
                                                              Telephone: (512) 580-2420
                    8                                         Facsimile: (737) 236-8343

                    9
                                                              ATTORNEYS FOR DEFENDANT
                  10                                          RECON MEDICAL, LLC

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                         RECON MEDICAL, LLC’S UNOPPOSED MOTION TO EXTEND
Denko & Bustamante LLP
  2905 San Gabriel St.   JOINT PRETRIAL ORDER DEADLINE                                             Page 4
       Suite 205
   Austin, TX 78705
                    1                               CERTIFICATE OF CONFERENCE

                    2
                                The undersigned attorney hereby certifies to the Court that I have conferred with
                    3
                         opposing counsel and opposing counsel has indicated that they do not oppose or object to this
                    4
                         motion.
                    5

                    6
                         Dated: October 24, 2019                    Respectfully submitted,
                    7
                                                                     /s/  John M. Bustamante
                    8                                               John M. Bustamante

                    9                                               ATTORNEY FOR DEFENDANT
                                                                    RECON MEDICAL, LLC
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                         RECON MEDICAL, LLC’S UNOPPOSED MOTION TO EXTEND
Denko & Bustamante LLP
  2905 San Gabriel St.   JOINT PRETRIAL ORDER DEADLINE                                                    Page 5
       Suite 205
   Austin, TX 78705
                    1                                   CERTIFICATE OF SERVICE

                    2           The undersigned hereby certifies that a true and correct copy of the above and
                         foregoing document was filed on October 24, 2019 with the clerk of Court via the CM/ECF
                    3    system, which will notify all counsel of record including:

                    4       William Y Klett, III                            Sid Leach
                            wklett@burr.com                                 sleach@swlaw.com
                            Burr & Forman LLP                               V.R. Bohman
                    5
                            1221 Main Street, Suite 1800                    vbohman@swlaw.com
                            Columbia, SC 29201                              Snell & Wilmer L.L.P.
                    6
                                                                            One Arizona Center
                            Attorneys for Plaintiff,                        Phoenix, Arizona 85004-2202
                    7       Composite Resources, Inc.
                                                                            Attorneys for Plaintiff,
                    8                                                       Composite Resources, Inc.

                    9
                         Dated: October 24, 2019                   Respectfully submitted,
                  10
                                                                    /s/ John M. Bustamante
                  11                                               J. Scott Denko
                                                                   State Bar No. 00792457
                  12                                               denko@dcllegal.com
                                                                   John M. Bustamante
                  13                                               State Bar No. 24040618
                                                                   butstamante@dcllegal.com
                  14                                               DENKO & BUSTAMANTE LLP
                                                                   2905 San Gabriel Street, Suite 205
                  15                                               Austin, Texas 78705
                                                                   Telephone: (512) 580-2420
                  16                                               Facsimile: (737) 236-8343

                  17                                               ATTORNEYS FOR DEFENDANT
                                                                   RECON MEDICAL, LLC
                  18

                  19

                  20

                  21

                  22

                  23

                         RECON MEDICAL, LLC’S UNOPPOSED MOTION TO EXTEND
Denko & Bustamante LLP
  2905 San Gabriel St.   JOINT PRETRIAL ORDER DEADLINE                                                  Page 6
       Suite 205
   Austin, TX 78705
